Order of the Domestic Relations Court of the City of New York, *872Borough of Richmond (Family Court), denying appellant’s motion to vacate the warrant and to dismiss the petition, reversed on the law, warrant vacated and petition dismissed. Upon the facts shown, the court, under section 103 of the Domestic Relations Court Act, did not have jurisdiction to issue the warrant, because the petition and the proof do not show that prior to the filing of the petition appellant either failed to support his wife and child or abandoned them while he was residing or domiciled in the city of New York. (Matter of Fleming v. Fleming, 242 App. Div. 690.) Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.